Citation Nr: 0424449	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  00-12 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial disability rating for 
gastroesophageal reflux disorder (GERD), currently rated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to January 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The veteran requested a hearing on his May 2000 VA Form 9.  
Accordingly, a hearing was scheduled for May 2002.  However, 
the Board notes that the veteran did not appear or attempt to 
reschedule his hearing.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no evidence of hematemesis, moderate anemia or 
material weight loss.  There are no symptom combinations 
productive of severe impairment of health.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent, 
for gastroesophageal reflux disorder (GERD), have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7346 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a September 1998 RO decision, a March 2000 
statement of the case and January 2002, notice thereof 
February 2002, and August 2003 supplemental statements of the 
case, the RO provided the veteran and his representative with 
the applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claims.  Additionally, in 
August 2001, the RO sent the veteran a letter, explaining the 
notice and duty to assist provisions of the VCAA, including 
the respective responsibilities of VA and the veteran to 
identify and/or secure evidence, listed the evidence and 
asked the veteran to submit and authorize the release of 
additional evidence.  Furthermore, the January 2002, notice 
thereof February 2002, and August 2003 supplemental 
statements of the case included the text of the relevant VCAA 
regulations implementing the statute.  Accordingly, the Board 
finds that the veteran has been afforded all notice required 
by statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the duty to assist, the RO has obtained all 
relevant service medical, as well as VA treatment records, 
secured several examinations, and scheduled a hearing.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Disabilities involving the digestive system are evaluated 
under the regulatory criteria found at 38 C.F.R. §§ 4.110- 
4.114.  The veteran's service-connected GERD, has been 
evaluated under Diagnostic Code 7346, 38 C.F.R. § 4.114.

The Board notes that, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112, relating to how to evaluate weight 
loss, were revised.  See 66 Fed. Reg. 29,486-29,489 (2001).  
The prior version of 38 C.F.R. § 4.112 essentially judged 
weight loss on a subjective basis whereas the amended version 
established a specific formula of a 20 percent loss of the 
baseline weight to indicate a significant weight loss and a 
10-20 percent loss to indicate a minor weight loss.  The 
amended version further required a measured period of three 
months for the weight loss.  Finally, the baseline weight was 
defined as the average weight for the two-year period 
preceding onset of the disease.  38 C.F.R. § 4.112 (2003).

Under Diagnostic Code 7346, a 60 percent disability rating is 
warranted when there are symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  A 30 percent rating is assigned when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2003).

Following his claim submission, the veteran was scheduled for 
a March 1998 general VA examination.  Subjective complaints 
included nausea, vomiting, and inability to keep food down.  
The nausea and vomiting generally occurred after meals and 
was more of regurgitation and often associated with a cough.  
A July 1998 upper GI endoscopy was essentially normal.  So 
was an upper GI series except for gastroesophageal reflux.  
Examination findings were soft abdomen and no organomegaly or 
masses were felt.  Diagnosis was gastroesophageal reflux 
precipitating a cough.

VA treatment records revealed treatment and complaints of 
GERD.  Specifically, in September 1998 the veteran presented 
with subjective complaints of occasional hematochezia when he 
passed hard stools.  The veteran had no history of 
hematemesis or melena.  He did have an off and on history of 
nausea.  The veteran related that he had lost weight and on 
examination the veteran appeared thin.  There veteran did not 
report any diarrhea.  The examiner's impression was 
hematochezia probably from anal fissure.  In October 1998 the 
veteran reported a 20-pound weight loss in a year, vomiting, 
on and off diarrhea, and on and off abdominal pain.  The 
examiner noted that the abdomen was nontender but made no 
specific diagnosis.

The veteran underwent an April 1999 GI procedure.  Lower 
esophagus showed moderate esophagitis.  However, stomach, 
pylorus, duodenal bulb and post-bulbar area were normal.  The 
examiner's impression was reflux esophagitis

Subsequently, the veteran was scheduled for an additional VA 
examination in September 2001.  Subjective complaints were 
regurgitation after eating, basically after every meal; 
dysphagia, with streaks of blood on regurgiation of solids 
and liquids if they follow closely after solids; and pyrosis, 
epigastric pain radiating to the left shoulder and left 
chest.  The veteran denied frank hematemesis or melena.  His 
reflux and regurgitation were essentially undigested foods 
and nausea accompanied all of this symptomatology.  Frank 
vomiting was rare.  The veteran's condition was ameliorated 
with Rabeprazole.  

Objective findings were a 6-pound weight loss since June.  An 
abdominal CT scan revealed normal liver, spleen, gallbladder, 
intrahepatic biliary ducts, pancreas and kidneys.  The 
abdominal aorta and bowel loops were normal in caliber; no 
intra abdominal lymphadenopathy was seen; and no free fluid 
was seen in the peritoneal cavity.  Bony structures were 
grossly intact.  The examiner's impression was normal 
abdominal CT scan with a few tiny nodular lesions in the 
posterior gutter region of each lung.   Following a barium 
swallow no masses, ulceration or strictures were seen on the 
esophagus.  A small sliding hiatal hernia was seen in the 
Valsalva maneuver.  There was no gastroesophageal reflux.  
The examiner's impression was that the study failed to show 
the cause of the nausea and vomiting.  A small sliding hiatal 
hernia was only visualized with an increased intrathoracic 
pressure.  

With respect to his anemia, the veteran reported for a 
December 2001 hematology/oncology consultation.  The veteran 
had no symptoms of anemia, i.e. syncope or orthostasis, no 
angina or bleeding, and any hematemesis or hematochezia.  
Subjective complaints included upper GI symptoms like nausea, 
easy satiety and weight loss of about 10 pounds, and 
arthralgias, some quite severe.  Objective findings were no 
adenopathy; mouth appeared normal; and extremities were 
without edema.  The work up did not reveal the etiology of 
his anemia.  Hemoglobin was 11 and used to be 13; liver and 
renal functions appeared normal.  His sed rate was repeatedly 
elevated.  A CT scan of the abdomen was normal.  The examiner 
opined that the veteran likely has anemia of the chronic 
disease but that he did not find the etiology.  

In April 2002 the veteran related that his nausea and 
vomiting were not as severe, usually undigested food.  He 
denied hematemesis, no bright red blood per rectum or melena, 
and no dysphagia or odynophagia.  

The veteran underwent an abdomen with oral and IV contrast CT 
in May 2002.  Spiral CT images revealed no organ abnormality, 
masses or fluid collection.  The diagnosis was symptomatic 
hiatal hernia with gastroesophageal reflux disorder.  Weight 
loss and anemia were now stabilized, multifactorial in 
etiology, at least partially due to esophageal reflux 
disorder and regurgitation (post prandial tussive-emesis also 
due to reflux).  The examiner stated, "I suspect that some 
of the weight loss was also due to clinical depression which 
is now improved and under treatment."

The veteran underwent an August 2002 Gastric Emptying scan 
wherein the sequential count measurements were obtained and 
the half emptying time was found to be 33 minutes.  Normal is 
90 minutes or less.  The examiner's impression was normal 
gastric emptying.  

Finally, the veteran underwent an additional VA examination 
in March 2003.  The examiner related that the veteran's usual 
weight, while he was in the military, was around 160 pounds; 
in June 2001 he weighed 155 pounds; and at the worst of his 
GI symptoms he went down to 138 pounds in August 2002.  Since 
that period the veteran's weight has improved and upon 
examination he weighed 142 pounds and had been at that weight 
for several months. The veteran's condition was found to have 
improved, although he still had symptoms of reflux, with 
pyrosis and indigestion daily.  The veteran has altered his 
eating habits such that he eats multiple small meals and 
avoids reflexogenic foods.  The veteran does experience a 
sticking sensation in the throat, gags, and coughs, and the 
cough may stimulate vomiting.  The veteran's chronic nausea 
was found to have lessened and for the most part, no longer 
present.  His hemoglobin had improved and was at 12.9.  The 
veteran indicated that he was now feeling better; he works 
full time; and does not miss time at work.  There was no 
melena or blood in stools; occasionally, with a retching 
vomitus there will be steaks of bright red blood, but 
basically there is no hematemesis.

Upon review of the aforementioned evidence of record, the 
Board finds that the veteran's symptomatology more closely 
approximates a 30 percent disability rating; moreover, the 
veteran disability appears to be improving.  The veteran's 
weight loss and anemia are now under control, and the Board 
notes that their etiology is not only ascribed to his GERD.  
Notwithstanding, the Board notes that the veteran even at his 
lowest weight of 138 pounds still had not lost 20 percent of 
his body weight; accordingly, his weight loss cannot 
subjectively or under the new regulations be categorized as 
severe.  Additionally, the veteran's anemia was never 
categorized as severe.  As to the veteran's vomiting, his 
feeling of chronic nausea has now subsided, and his vomiting 
is regulated by eating several small meals and avoiding 
reflexogenic foods.  Finally, the veteran has consistently 
denied and the medical evidence of record is negative as to 
any consistent hematemesis or melena. The Board notes that 
the veteran has experienced some occasional hematochezia.  In 
conclusion, the Board finds that the veteran's overall 
disability picture does not produce a severe impairment of 
health, such as to warrant the granting of a 60 percent 
disability rating.

In evaluating the veteran's claim, the Board has specifically 
considered whether he is entitled to a "staged rating."  
See Fenderson, 12 Vet. App. at 125-26.  It is the Board's 
conclusion, however, that the veteran's disability has never 
been more than 30 percent disabling since the time that the 
underlying claim for service connection was filed.  
Consequently, a "staged rating" is not warranted.

Finally, consideration must also be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
Under that regulation, an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  The Board observes that it has not been 
contended or otherwise indicated that the service-connected 
GERD has resulted in any hospitalization or other extensive 
treatment regimen.  In addition, there is no contention or 
evidence of record showing that the veteran's GERD interferes 
with any employment to a degree that would render the 
application of the regular schedular standards impractical.  
Based on the evidence of record and the veteran's 
contentions, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  


ORDER

Entitlement to a rating evaluation in excess of 30 for 
gastroesophageal reflux disorder (GERD) is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



